       Case 3:20-cr-03764-JLS Document 42 Filed 04/21/21 PageID.61 Page 1 of 1




 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                       SOUTHERN DISTRICT OF CALIFORNIA
 7
                               (HON. JANIS L. SAMMARTINO)
 8
     UNITED STATES OF AMERICA,                )
 9                                            )   Case No.: 20-CR-3764-JLS
                  Plaintiff,                  )
10                                            )
           v.                                 )   ORDER GRANTING JOINT
11                                            )   MOTION TO CONTINUE
     WILLIE PARIS WILLIAMS,                   )
12                                            )   SENTENCING HEARING DATE
                  Defendant.                  )   TO:
13                                            )   May 28, 2021 at 1:30 p.m.
                                              )
14                                            )
                                              )
15

16
           IT IS HEREBY ORDERED that the joint motion to continue Defendant
17
     Willie Williams’ Motion Hearing Trial Setting date in the above-entitled criminal
18
     matter from April 23, 2021 to May 28, 2021 at 1:30 p.m. is GRANTED.
19
           For the reasons set forth in the joint motion, the Court finds that the ends of
20
     justice will be served by granting the requested continuance, and these outweigh
21
     the interests of the public and the defendant in a speedy trial. Accordingly, IT IS
22
     FURTHER ORDERED that time be excluded in the interim under the Speedy Trial
23
     Act in the interests of justice and under 18 U.S.C. § 3161(h)(1)(D).
24
           IT IS SO ORDERED.
25
     Dated: April 21, 2021
26

27

28
